


110 HR 421 IH: To amend the Federal Election Campaign Act of 1971 to

U.S. House of Representatives
2007-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 421
		IN THE HOUSE OF REPRESENTATIVES
		
			January 11, 2007
			Mr. Meehan (for
			 himself and Mr. Shays) introduced the
			 following bill; which was referred to the Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  replace the Federal Election Commission with the Federal Election
		  Administration, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Federal Election
			 Administration Act of 2007.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—FEDERAL ELECTION
				ADMINISTRATION
					Sec. 101. Establishment of the Federal
				Election Administration.
					Sec. 102. Executive schedule
				positions.
					Sec. 103. GAO examination of enforcement
				of campaign finance laws by the Department of Justice.
					Sec. 104. GAO study and report on
				appropriate funding levels.
					Sec. 105. Conforming
				amendments.
					Sec. 106. Authorization of
				appropriations.
					TITLE II—TRANSITION PROVISIONS
					Sec. 201. Transfer of functions of Federal
				Election Commission.
					Sec. 202. Transfer of property, records,
				and personnel.
					Sec. 203. Repeals.
					Sec. 204. Conforming
				amendments.
					Sec. 205. Effective date.
				
			IFEDERAL ELECTION
			 ADMINISTRATION
			101.Establishment
			 of the Federal Election Administration
				(a)In
			 GeneralTitle III of the Federal
			 Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is amended by
			 adding at the end the following new subtitle:
					
						BAdministrative
				Provisions
							1ESTABLISHMENT OF
				THE FEDERAL ELECTION ADMINISTRATION
								351.Establishment
				of the Federal Election Administration
									(a)In
				GeneralThere is established the Federal Election Administration
				(in this Act referred to as the Administration).
									(b)Independent
				EstablishmentThe Administration shall be an independent
				establishment (as defined in section 104 of title 5, United States
				Code).
									(c)PurposeThe
				Administration shall administer, seek to obtain compliance with, enforce, and
				formulate policy in a manner that is consistent with the language and intent of
				Congress with respect to the following statutes:
										(1)This Act.
										(2)The Presidential
				Election Campaign Fund Act under chapter 95 of the Internal Revenue Code of
				1986.
										(3)The Presidential
				Primary Matching Payment Account Act under chapter 96 of the Internal Revenue
				Code of 1986.
										(d)Exclusive Civil
				JurisdictionThe Administration shall have exclusive jurisdiction
				with respect to the civil enforcement of the statutes identified in subsection
				(c).
									(e)Voting
				RequirementAll decisions of the Administration with respect to
				the exercise of its duties and powers under this Act, except those expressly
				reserved for decision by the Chair, shall be made by a majority vote of its
				members.
									(f)Meetings and
				Quorum
										(1)MeetingsThe
				Administration shall meet—
											(A)at least once each
				month; and
											(B)at the call of the
				Chair.
											(2)QuorumA
				majority of the members of the Administration shall constitute a quorum.
										(g)SealThe
				Administration shall procure a proper seal, with such suitable inscriptions and
				devices as the President shall approve. This seal, to be known as the official
				seal of the Federal Election Administration, shall be kept and used to verify
				official documents, under such rules and regulations as the Administration may
				prescribe. Judicial notice shall be taken of the seal.
									(h)Principal
				OfficeThe principal office of the Administration shall be in or
				near the District of Columbia, but the Administration may meet or exercise any
				of its powers anywhere in the United States.
									352.Composition of
				the Federal Election Administration
									(a)In
				GeneralThe Administration shall be composed of 3 members, 1 of
				whom shall serve as the Chair of the Administration. No member of the
				Administration shall—
										(1)be affiliated with
				the same political party as any other member of the Administration while
				serving as a member of the Administration; or
										(2)have been
				affiliated with the same political party as any other member of the
				Administration at any time during the 5-year period ending on the date on which
				such individual is nominated to be a member of the Administration.
										(b)Appointment
										(1)In
				generalEach member of the Administration shall be appointed by
				the President, by and with the advice and consent of the Senate.
										(2)ChairThe
				President shall, at the time of nomination of the first 3 members of the
				Administration, designate 1 of the 3 to serve as the Chair. Any individual
				appointed to succeed, or to fill the unexpired term of, that member (or any
				member succeeding that member) shall serve as the Chair.
										(3)Qualifications
											(A)An individual who
				is appointed under paragraph (1) shall—
												(i)possess
				demonstrated integrity, independence, and public credibility; and
												(ii)shall have not
				less than 5 years professional experience in law enforcement, including such
				experience gained—
													(I)in service as a
				member of the judiciary;
													(II)as a member or an
				employee of a Federal, State, or local campaign finance or ethics enforcement
				agency; or
													(III)as a law
				enforcement official in a Federal or State enforcement agency or office.
													(B)An individual may
				not be appointed under paragraph (1) if—
												(i)such individual is
				serving or has served as a member of the Federal Election Commission subject to
				a term limit; or
												(ii)at any time
				during the 4-year period ending on the date of the nomination of such
				individual, the individual was—
													(I)a candidate, an
				employee of a candidate, or an attorney for a candidate;
													(II)an elected
				officeholder, an employee of an elected officeholder, or an attorney for an
				elected officeholder;
													(III)an officer or
				employee of a political party or an attorney for a political party; or
													(IV)employed in a
				position in the executive branch of the Government of a confidential or
				policy-determining character under Schedule C of subpart C of part 213 of title
				5 of the Code of Federal Regulations.
													(c)Term of
				Office
										(1)In
				general
											(A)ChairThe
				Chair of the Administration shall be appointed for a term of 10 years.
											(B)Other
				membersSubject to subparagraph (C), the 2 members of the
				Administration other than the Chair shall be appointed for a term of 6
				years.
											(C)Initial
				appointmentsOf the members initially appointed under
				subparagraph (B), 1 member shall be appointed for a term of 3 years.
											(2)Limitation to
				one termA member of the Administration may only serve 1 term,
				except that—
											(A)the individual
				appointed under subparagraph (B) of paragraph (1) who is appointed for the term
				described in subparagraph (C) of such paragraph may be appointed to a 6-year
				term in addition to the term described in such subparagraph; and
											(B)an individual
				appointed under paragraph (4) to fill the remainder of an unexpired term that
				has less than 1/2 of the term remaining may be appointed
				to serve another term.
											(3)Expired
				termsAn individual may continue to serve as a member of the
				Administration after the expiration of such individual’s term until the earlier
				of—
											(A)the date on which
				such individual’s successor has taken office; or
											(B)1 year following
				the date on which the term of such member expired.
											(4)VacanciesAn
				individual appointed upon a vacancy occurring before the expiration of the term
				for which the individual’s predecessor was appointed shall be appointed only
				for the unexpired term of the predecessor. Such vacancy shall be filled in the
				same manner as the original appointment.
										(5)Other
				activitiesAn individual may not engage in any other business,
				vocation, or employment while serving as a member of the Administration.
										(d)RemovalA
				member of the Administration may be removed by the President only for
				inefficiency, neglect of duty, or malfeasance in office.
									353.Staff
				director
									(a)In
				GeneralThere shall be in the Administration a staff
				director.
									(b)ResponsibilitiesThe
				staff director—
										(1)shall assist the
				Administration in its administration and operations;
										(2)shall perform such
				responsibilities as the Administration shall prescribe; and
										(3)may, with the
				approval of the Chair—
											(A)appoint and fix
				the pay of such additional personnel as the staff director considers
				appropriate without regard to the provisions of title 5, United States Code,
				governing appointments in the competitive service; and
											(B)procure temporary
				and intermittent services to the same extent as is authorized by section
				3109(b) of title 5, United States Code, but at rates for individuals not to
				exceed the daily equivalent of the annual rate of basic pay in effect for grade
				GS–15 of the General Schedule (5 U.S.C. 5332).
											(c)AppointmentThe
				staff director shall be appointed by the Chair, after consultation with the
				other members of the Administration.
									(d)Other
				ActivitiesAn individual may not engage in any other business,
				vocation, or employment while serving as the staff director.
									354.General
				counsel
									(a)In
				GeneralThere shall be in the Administration a general
				counsel.
									(b)ResponsibilitiesThe
				general counsel shall—
										(1)serve as the chief
				legal officer of the Administration;
										(2)provide legal
				assistance to the Administration concerning its programs and policies;
										(3)advise and assist
				the Administration in carrying out its responsibilities under section 361;
				and
										(4)represent the
				Administration in any proceeding in court or before an administrative law
				judge.
										(c)AppointmentThe
				general counsel shall be appointed by the Chair, subject to approval by
				majority vote of the members of the Administration.
									355.Inspector
				generalThere shall be in the
				Administration an inspector general. The inspector general and the office of
				inspector general shall be subject to the Inspector General Act of 1978 (5
				U.S.C. App.).
								2OPERATION OF THE
				FEDERAL ELECTION ADMINISTRATION
								361.Powers of the
				Chair and Administration
									(a)Chair
										(1)In
				generalThe Chair shall be the chief administrative officer of
				the Administration with the authority to administer the Administration and
				shall, after consultation with the other 2 members of the Administration, have
				the power to appoint or remove the staff director and to establish the budget
				of the Administration.
										(2)Other
				powersThe Chair has the power—
											(A)to the fullest
				extent practicable, to request the assistance of other agencies and departments
				of the United States, including the personnel and facilities of such agencies
				and departments and the heads of such agencies and departments may make
				available to the Chair such personnel, facilities, and other assistance, with
				or without reimbursement;
											(B)to appoint,
				assign, remove, and compensate administrative law judges in accordance with
				title 5, United States Code;
											(C)to require, by
				special or general orders, any person to submit, under oath, such written
				reports and answers to questions as the Chair may prescribe;
											(D)to administer
				oaths or affirmations;
											(E)to issue and
				enforce subpoenas in accordance with section 364;
											(F)in any proceeding
				or investigation, to order testimony to be taken by deposition before any
				person who is designated by the Chair and has the power to administer oaths
				and, in such instances, to compel testimony and the production of evidence in
				the same manner as authorized under subparagraph (E);
											(G)to pay witnesses
				fees and mileage in accordance with section 364(d); and
											(H)to make
				independent budget requests to Congress in accordance with section 362.
											(b)AdministrationThe
				Administration shall have the power—
										(1)to initiate,
				defend, or appeal, through the general counsel, any civil action in the name of
				the Administration to enforce the provisions of this Act and chapters 95 and 96
				of the Internal Revenue Code of 1986;
										(2)to assess civil
				penalties for violations of this Act and chapters 95 and 96 of the Internal
				Revenue Code of 1986;
										(3)to issue
				cease-and-desist orders to prevent violations of this Act and chapters 95 and
				96 of the Internal Revenue Code of 1986;
										(4)to establish
				procedures and schedules for agency adjudication that ensure timely enforcement
				of this Act and chapters 95 and 96 of the Internal Revenue Code of 1986;
										(5)to render advisory
				opinions under section 363;
										(6)to develop
				prescribed forms, and to make, amend, and repeal rules, pursuant to section
				365;
										(7)to establish
				procedures for alternative dispute resolution of violations of this Act or of
				chapters 95 or 96 of the Internal Revenue Code of 1986;
										(8)to conduct
				investigations and hearings expeditiously, to encourage voluntary compliance,
				and to report apparent violations to the appropriate law enforcement
				authorities; and
										(9)to transmit to the
				President and to Congress not later than June 1 of each year, a report which
				states in detail the activities of the Administration in carrying out its
				duties under this Act, and which includes any recommendations for any
				legislative or other action the Administration considers appropriate.
										362.Independent
				budget requests and legislative proposals
									(a)Exemption From
				OMB OversightWhenever the Chair submits any budget estimate or
				request to the President or the Office of Management and Budget, the Chair
				shall concurrently transmit a copy of such estimate or request to
				Congress.
									(b)Authority To
				Make Independent Legislative RecommendationsWhenever the
				Administration submits any legislative recommendation, testimony, or comments
				on legislation requested by Congress or by any Member of Congress, to the
				President or the Office of Management and Budget, the Administration shall
				concurrently transmit a copy thereof to Congress or to the Member requesting
				the same. No officer or agency of the United States shall have any authority to
				require the Administration to submit its legislative recommendations,
				testimony, or comments on legislation, to any office or agency of the United
				States for approval, comments, or review, prior to the submission of such
				recommendations, testimony, or comments to Congress.
									363.Advisory
				opinions
									(a)Requests for
				Advisory Opinions
										(1)In
				generalNot later than 60 days after the Administration receives
				from a person a complete written request concerning the application of this
				Act, chapter 95 or 96 of the Internal Revenue Code of 1986, or a rule or
				regulation prescribed by the Administration, with respect to a specific
				transaction or activity by the person, the Administration shall render a
				written advisory opinion relating to such transaction or activity to the
				person.
										(2)Requests by
				candidatesIf an advisory opinion is requested by a candidate, or
				any authorized committee of such candidate, during the 60-day period before any
				election for Federal office involving the requesting party, the Administration
				shall render a written advisory opinion relating to such request not later than
				20 days after the Administration receives a complete written request.
										(b)Rulemaking
				RequiredAny rule of law which is not stated in this Act or in
				chapter 95 or 96 of the Internal Revenue Code of 1986 may be initially proposed
				by the Administration only as a rule or regulation pursuant to procedures
				established in section 365. No opinion of an advisory nature may be issued by
				the Administration or any other officer or employee of the Administration
				except in accordance with the provisions of this section.
									(c)Reliance on
				Advisory Opinions
										(1)In
				generalAny advisory opinion rendered by the Administration under
				subsection (a) may be relied upon by—
											(A)any person
				involved in the specific transaction or activity with respect to which such
				advisory opinion is rendered; and
											(B)any person
				involved in any specific transaction or activity which is indistinguishable in
				all its material aspects from the transaction or activity with respect to which
				such advisory opinion is rendered.
											(2)Protection from
				liabilityNotwithstanding any other provisions of law, any person
				who relies upon any provision or finding of an advisory opinion in accordance
				with the provisions of paragraph (1) and who acts in good faith in accordance
				with the provisions and findings of such advisory opinion shall not, as a
				result of any such act, be subject to any sanction provided by this Act or by
				chapter 95 or 96 of the Internal Revenue Code of 1986.
										(d)Publication of
				RequestsThe Administration shall make public any request made
				under subsection (a) for an advisory opinion. Before rendering an advisory
				opinion, the Administration shall accept written comments submitted by any
				interested party within the 10-day period following the date on which the
				request is made public.
									(e)Judicial
				Review
										(1)In
				generalAny person adversely affected by an advisory opinion
				rendered by the Administration may obtain judicial review of such advisory
				opinion by filing a petition in the United States Court of Appeals for the
				District of Columbia Circuit.
										(2)Scope of
				reviewFor purposes of conducting the judicial review described
				in paragraph (1), the provisions of section 706 of title 5, United States Code,
				shall apply.
										364.Issuance and
				enforcement of subpoenas
									(a)Issuance by the
				ChairIf the Administration is conducting an investigation
				pursuant to section 371 or 372, the Chair shall, on behalf of the
				Administration, have the power to require by subpoena the attendance and
				testimony of witnesses and the production of all documentary evidence relating
				to the execution of the Administration’s duties.
									(b)Issuance by an
				Administrative Law JudgeAny administrative law judge presiding
				over an enforcement action pursuant to section 373 shall have the power to
				require by subpoena the attendance and testimony of witnesses and the
				production of all documentary evidence relating to the administrative law
				judge’s duties.
									(c)Issuance and
				Enforcement of Subpoenas
										(1)IssuanceSubpoenas
				issued under subsection (a) or (b) shall bear the signature of the Chair or an
				administrative law judge, respectively, and shall be served by any person or
				class of persons designated by the Chair or administrative law judge for that
				purpose.
										(2)EnforcementIn
				the case of contumacy or failure to obey a subpoena issued under subsection (a)
				or (b), the Federal district court for the judicial district in which the
				subpoenaed person resides, is served, or may be found may issue an order
				requiring such person to appear at any designated place to testify or to
				produce documentary or other evidence. Any failure to obey the order of the
				court may be punished by the court as a contempt of that court.
										(d)Witness
				Allowances and FeesSection 1821 of title 28, United States Code,
				shall apply to witnesses requested or subpoenaed to appear at any hearing of
				the Administration. The per diem and mileage allowances for witnesses shall be
				paid from funds available to pay the expenses of the Administration.
									(e)JurisdictionSubpoenas
				for witnesses who are required to attend a Federal district court may run into
				any other district.
									365.Rulemaking
				authority
									(a)In
				GeneralThe Administration may, pursuant to the provisions of
				chapter 5 of title 5, United States Code, prescribe such rules and regulations
				as the Administration deems necessary to carry out the provisions of this Act
				and chapters 95 and 96 of the Internal Revenue Code of 1986, including the
				authority to promulgate rules of practice and procedure for agency
				adjudications.
									(b)Authority To
				Promulgate Independent RegulationsWhenever the Administration
				promulgates any regulation, it shall not be required to submit such regulation
				for review or approval to the President or the Office of Management and
				Budget.
									(c)Conduct of
				ActivitiesThe Administration shall prepare written rules for the
				conduct of its activities, including procedures for the conduct of enforcement
				actions under sections 371, 372, and 373.
									(d)Forms
										(1)In
				generalThe Administration shall prescribe forms necessary to
				implement this Act and chapters 95 and 96 of the Internal Revenue Code of
				1986.
										(2)Public
				protectionAny forms prescribed by the Administration under
				paragraph (1), and any information-gathering activities of the Administration
				under this Act, shall not be subject to the provisions of section 3512 of title
				44, United States Code.
										(e)Reliance Upon
				Rules and RegulationsNotwithstanding any other provision of law,
				any person who relies upon any rule or regulation prescribed by the
				Administration in accordance with the provisions of this section and who acts
				in good faith in accordance with such rule or regulation shall not, as a result
				of such act, be subject to any sanction provided by this Act or by chapter 95
				or 96 of the Internal Revenue Code of 1986.
									(f)Consultation
				With IRSIn prescribing rules, regulations, and forms under this
				section, the Administration and the Secretary of the Treasury shall consult and
				work together to promulgate rules, regulations, and forms which are mutually
				consistent. The Administration shall report to Congress annually on the steps
				it has taken to comply with this subsection.
									(g)Judicial
				Review
										(1)In
				generalAny person adversely affected by a rule, regulation, or
				form promulgated by the Administration may obtain judicial review of such rule,
				regulation, or form by filing a petition in the United States Court of Appeals
				for the District of Columbia Circuit.
										(2)Scope of
				reviewFor purposes of conducting the judicial review described
				in paragraph (1), the provisions of section 706 of title 5, United States Code,
				shall apply.
										(h)Rule and
				Regulation DefinedIn this Act, the terms rule and
				regulation mean a provision or series of interrelated provisions
				stating a single, separable rule of law.
									366.Litigation
				authority
									(a)In
				GeneralNotwithstanding sections 516 and 518 of title 28, United
				States Code, and section 3106 of title 5, United States Code, the
				Administration is authorized to bring, appear in, defend against, and appeal
				any action instituted under this Act or chapter 95 or 96 of the Internal
				Revenue Code of 1986, in any court either—
										(1)by attorneys
				employed by the Administration; or
										(2)by counsel whom it
				may appoint, on a temporary basis as may be necessary for such purpose, without
				regard to the provisions of title 5, United States Code, governing appointments
				in the competitive service, and whose compensation it may fix without regard to
				the provisions of chapter 51 and subchapter III of chapter 53 of such
				title.
										(b)Compensation of
				Appointed CounselThe compensation of counsel appointed on a
				temporary basis under subsection (a)(2) shall be paid out of any funds
				otherwise available to pay the compensation of employees of the
				Administration.
									(c)Independence From
				Attorney GeneralIn pursuing an action under this section, the
				Administration may act independently of the Attorney General.
									367.Availability of
				reports
									(a)In
				GeneralThe Administration shall—
										(1)prepare, publish,
				and furnish to all persons required to file reports and statements under this
				Act a manual recommending uniform methods of bookkeeping and reporting;
										(2)develop a filing,
				coding, and cross-indexing system consistent with the purposes of this
				Act;
										(3)within 48 hours
				after the time of the receipt by the Administration of reports and statements
				filed with the Administration, make them available for public inspection, and
				copying, at the expense of the person requesting such copying, except that any
				information copied from such reports or statements may not be sold or used by
				any person for the purpose of soliciting contributions or for commercial
				purposes, other than using the name and address of any political committee to
				solicit contributions from such committee;
										(4)keep such
				designations, reports, and statements for a period of 10 years from the date of
				receipt and maintain computerized records of such designations, reports, and
				statements thereafter;
										(5)(A)compile and maintain a
				cumulative index of designations, reports, and statements filed under this Act,
				publish the index at regular intervals, and make the index available for
				purchase directly or by mail;
											(B)compile, maintain, and revise a
				separate cumulative index of reports and statements filed by multicandidate
				committees, including in such index a list of multicandidate committees;
				and
											(C)compile and maintain a list of
				multicandidate committees, which shall be revised and made available
				monthly;
											(6)prepare and
				publish periodically lists of authorized committees which fail to file reports
				as required by this Act; and
										(7)serve as a
				national clearinghouse for the compilation of information and review of
				procedures with respect to the administration of Federal elections.
										(b)PseudonymsFor
				purposes of subsection (a)(3), a political committee may submit 10 pseudonyms
				on each report filed in order to protect against the illegal use of names and
				addresses of contributors, but only if such committee attaches a list of such
				pseudonyms to the appropriate report. The Administration shall exclude these
				lists from the public record.
									(c)ContractsThe
				Administration may enter into contracts for the purpose of performing the
				duties described in subsection (a).
									(d)Availability of
				ReportsReports or other information described in subsection (a)
				shall be available to the public, except that—
										(1)copies shall be
				made available without cost, upon request, to agencies and branches of the
				Federal Government; and
										(2)information made
				available as a result of the application of paragraph (7) of such subsection
				shall be made available to the public only upon the payment of the cost
				thereof.
										368.Audits and
				field examinations
									(a)In
				GeneralThe Administration may, in accordance with the provisions
				of this section, conduct audits and field investigations of any political
				committee required to file a report under section 304.
									(b)PriorityAll
				audits and field investigations concerning the verification for, and receipt
				and use of, any payments received by a candidate or committee under chapter 95
				or 96 of the Internal Revenue Code of 1986 shall be given priority.
									(c)Audits and Field
				Examinations Where Thresholds Not Met
										(1)Internal
				reviewThe Administration shall conduct an internal review of
				reports filed by selected committees to determine if the reports filed by a
				particular committee meet the threshold requirements for substantial compliance
				with the Act. Such thresholds for compliance shall be established by the
				Administration.
										(2)Audits and field
				examinationsThe Administration may vote to conduct an audit and
				field investigation of any committee which it determines under paragraph (1)
				does not meet the threshold requirements established by the Administration.
				Such audits shall be commenced within 30 days of such vote, except that any
				audit under the provisions of this subsection of an authorized committee of a
				candidate shall be commenced within 6 months of the election for which such
				committee is authorized.
										(d)Random
				Audits
										(1)In
				generalIn addition to any audits conducted under subsection (c),
				the Administration may, subject to paragraph (2), conduct audits of any
				committee selected at random to ensure compliance with this Act. The selection
				of any committee under this paragraph shall be based on standards and
				procedures adopted by the Administration, except that in any calendar year such
				audits may be initiated against no more than 3 percent of all authorized
				candidate campaign committees.
										(2)Applicable
				rules
											(A)In
				generalIf the Administration selects a committee for audit under
				paragraph (1), the Administration shall promptly notify the committee of the
				selection and commence the audit within 30 days of the selection.
											(B)Special rules
				for authorized committeesIf the committee selected under
				paragraph (1) is an authorized committee of a candidate, the audit—
												(i)shall be commenced
				and actively undertaken within 6 months of the election for which the committee
				is authorized; and
												(ii)may examine
				compliance with this Act only with respect to that election.
												(3)ExceptionThis
				subsection shall not apply to an authorized committee of a candidate for
				President or Vice President subject to audit under section 9007 or 9038 of the
				Internal Revenue Code of 1986.
										369.Congressional
				oversightNothing in this Act
				shall be construed to limit, restrict, or diminish any investigatory,
				informational, oversight, supervisory, or disciplinary authority or function of
				Congress or any committee of Congress with respect to elections for Federal
				office.
								3ENFORCEMENT
								371.Initiation of
				enforcement actions by Administration
									(a)In
				GeneralThe Administration may initiate a civil enforcement
				action under section 373 if, after conducting an investigation, the
				Administration finds reasonable grounds to believe that a violation of this Act
				or of chapter 95 or 96 of the Internal Revenue Code of 1986 has occurred or is
				about to occur.
									(b)Basis for
				FindingsThe Administration may make a finding under subsection
				(a) based on any information available to the Administration, including the
				filing of a complaint under section 372.
									(c)Notice and
				Opportunity To Demonstrate No ViolationPrior to initiating an
				enforcement action under subsection (a), the Administration shall give any
				person under investigation notice and the opportunity to demonstrate that there
				are no reasonable grounds to believe a violation has occurred or is about to
				occur, but the Administration’s decision on such matter shall not be subject to
				judicial review.
									372.Complaint to
				initiate enforcement action
									(a)Filing of
				Complaint
										(1)In
				generalAny person may file a complaint with the Administration
				alleging a violation of this Act or of chapter 95 or 96 of the Internal Revenue
				Code of 1986.
										(2)Technical
				requirementsA complaint filed under paragraph (1) shall
				be—
											(A)in writing,
				signed, and sworn to by the person filing such complaint;
											(B)notarized;
				and
											(C)made under penalty
				of perjury and subject to the provisions of section 1001 of title 18, United
				States Code.
											(3)Action by the
				administrationSubject to paragraph (4), based on the allegations
				in a complaint filed under paragraph (1), and such investigations the
				Administration deems necessary and appropriate, the Administration may—
											(A)initiate a civil
				enforcement action under section 373 if the Administration finds reasonable
				grounds to believe a violation has occurred or is about to occur; or
											(B)dismiss the
				complaint.
											(4)Prohibition of
				anonymous complaintsThe Commission may not conduct any
				investigation or take any other action under this section solely on the basis
				of a complaint of a person whose identity is not disclosed to the
				Administration.
										(5)Recovery of
				costsAny person who has filed a complaint under paragraph (1)
				shall be entitled to recover from the Administration up to $1,000 of the costs
				incurred in preparing and filing the complaint if, based on the complaint, the
				Administration—
											(A)makes a finding
				under section 373(a) that a person has violated (or is about to violate) the
				Act; or
											(B)enters into a
				conciliation agreement with a person under section 373(c).
											(b)Notice and
				Opportunity To Demonstrate No ViolationPrior to initiating an
				enforcement action under subsection (a)(3)(A), the Administration shall give
				any person named in a complaint notice and an opportunity to demonstrate that
				there are no reasonable grounds to believe a violation described in such
				subsection has occurred or is about to occur, but the Administration’s
				determination under subsection (a)(3) shall not be subject to judicial review
				in an action brought by such person.
									(c)Failure by the
				Administration To Take Timely Action
										(1)In
				generalIf the Administration—
											(A)dismisses a
				complaint filed under subsection (a); or
											(B)fails to initiate
				a civil enforcement action under section 373 within 180 days of the filing of
				such a complaint, the person filing the complaint under subsection (a) may seek
				judicial review of the Administration’s dismissal, or failure to act, in
				Federal district court in the District of Columbia or in the district in which
				such person resides.
											(2)Scope of
				reviewThe court shall review the Administration’s dismissal of
				the complaint or failure to act in accordance with the provisions of section
				706 of title 5, United States Code.
										(3)Court
				ordersThe court may order the Administration to initiate an
				enforcement action or to conduct a further investigation of the complaint
				within a time set by the court.
										373.Civil
				enforcement actions
									(a)In
				GeneralThe Administration shall have the authority to impose a
				civil monetary penalty under section 375, issue a cease-and-desist order under
				section 376, or do both, if the Administration finds, by an order made on the
				record after notice and an opportunity for hearing before an administrative law
				judge pursuant to subchapter II of chapter 5 of title 5, United States Code,
				that a person has violated (or, in the case of a cease-and-desist order, has
				violated or is about to violate) this Act or chapter 95 or 96 of the Internal
				Revenue Code of 1986. The general counsel shall represent the Administration in
				any proceeding before an administrative law judge.
									(b)Notice and
				Request for Hearing
										(1)NoticeIf
				the Administration finds under section 371 or 372 that there are reasonable
				grounds to believe a violation has occurred or is about to occur, the
				Administration shall serve written notice of the charges on each respondent,
				and shall conduct such further investigation as the Administration deems
				necessary and appropriate.
										(2)Request for
				hearingEach respondent shall have an opportunity to request,
				prior to the date that is 30 days after the date on which the notice is
				received, a hearing on the charges before an administrative law judge.
										(3)Effect of failure
				to request a hearingIf no hearing is requested, the
				Administration shall make a finding on the charges, and shall issue whatever
				relief the Administration deems appropriate under sections 375 and 376.
										(c)Conciliation
										(1)Procedures for
				entering into conciliation agreements
											(A)In
				generalIf the respondent requests a hearing under subsection
				(b)(2), the Administration shall attempt, for a period that does not exceed 60
				days (or 15 days if the hearing is requested within 60 days of an election), to
				correct or prevent such violation by informal methods of conference,
				conciliation, and persuasion, and to enter into a conciliation agreement with
				the respondent. In the case of a hearing that is requested at a time other than
				within 60 days of an election, the period for conciliation shall not be less
				than 30 days unless an agreement is reached before then.
											(B)Inclusion of
				civil monetary penaltiesA conciliation agreement may include a
				requirement that the person involved in such conciliation shall pay a civil
				monetary penalty that does not exceed the amounts set forth in subsection (a)
				of section 375 or, in the case of a knowing and willful violation, the amounts
				set forth in subsection (b) of such section. The conciliation agreement may
				also include the requirement that the person involved consent to the terms of a
				cease-and-desist order, as provided in section 376.
											(C)Representation
				by general counselThe general counsel shall represent the
				Administration in any negotiations for a conciliation agreement and any such
				conciliation agreement shall be subject to the approval of the
				Administration.
											(D)Bar to further
				actionA conciliation agreement, unless violated, is a complete
				bar to any further action by the Administration.
											(2)ConfidentialityNo
				action by the Administration or any other person, and no information derived in
				connection with any conciliation attempt by the Administration may be made
				public by the Administration, without the written consent of the respondent,
				except that if a conciliation agreement is agreed upon and signed by the
				Administration and the respondent, the Administration shall make such agreement
				public.
										(3)Violation of
				conciliation agreementIn any case in which a person has entered
				into a conciliation agreement with the Administration under paragraph (1), the
				Administration may institute a civil action for relief if the Administration
				believes the person has violated any provision of such conciliation agreement.
				Such civil action shall be brought in the Federal district court for the
				district in which the respondent resides or has its principal place of
				business, or for the District of Columbia. Such court shall have jurisdiction
				to issue any relief appropriate under sections 375 and 376. For the
				Administration to obtain relief in any such action, the Administration need
				only establish that the person has violated, in whole or in part, any
				requirement of such conciliation agreement.
										(d)HearingAt
				the request of any respondent, a hearing on the charges served under subsection
				(b)(1) shall be conducted before an administrative law judge, who shall make
				such findings of fact and conclusions of law as the administrative law judge
				deems appropriate. The administrative law judge shall also have the authority
				to impose a civil monetary penalty on the respondent, issue a cease-and-desist
				order, or both. The decision of the administrative law judge shall constitute
				final agency action unless an appeal is taken under subsection (e).
									(e)Appeal to
				Administration
										(1)Right to
				appealThe general counsel and each respondent shall each have a
				right to appeal to the Administration from any final determination made by an
				administrative law judge.
										(2)Review of alj
				determinationsIn the event of an appeal under paragraph (1), the
				Administration shall review the determination of the administrative law judge
				to determine whether—
											(A)a finding of
				material fact is not supported by substantial evidence;
											(B)a conclusion of
				law is erroneous;
											(C)the determination
				of the administrative law judge is contrary to law or to the duly promulgated
				rules or decisions of the Administration;
											(D)a prejudicial
				error of procedure was committed; or
											(E)the decision or
				the relief ordered is otherwise arbitrary, capricious, or an abuse of
				discretion.
											(3)Final agency
				actionThe decision of the Administration shall constitute final
				agency action.
										(f)Judicial
				Review
										(1)In
				generalAny party aggrieved by a final agency action and who has
				exhausted all administrative remedies, including requesting a hearing before an
				administrative law judge and appealing an adverse decision of an administrative
				law judge to the Administration, may obtain judicial review of such action in
				the United States Court of Appeals for any circuit wherein such person resides
				or has its principal place of business, or in the United States Court of
				Appeals for the District of Columbia Circuit.
										(2)Scope of
				reviewFor purposes of conducting the judicial review described
				in paragraph (1), the provisions of section 706 of title 5, United States Code,
				shall apply.
										(3)Petition for
				judicial reviewTo obtain judicial review under paragraph (1), an
				aggrieved party described in such paragraph shall file a petition with the
				court during the 30-day period beginning on the date on which the order was
				issued. A copy of such petition shall be transmitted forthwith by the clerk of
				the court to the Administration, and thereupon the Administration shall file in
				the court the record upon which the order complained of was entered, as
				provided in section 2112 of title 28, United States Code.
										374.Notification of
				nonfilers
									(a)NotificationBefore
				taking any action under section 373 against any person who has failed to file a
				report required under section 304(a)(2)(A)(iii) for the calendar quarter
				immediately preceding the election involved, or in accordance with section
				304(a)(2)(A)(i), the Administration shall notify the person of such failure to
				file the required reports.
									(b)Opportunity for
				ResponseIf a satisfactory response is not received within 4
				business days after the date of notification, the Administration shall,
				pursuant to section 367(a)(6), publish before the election the name of the
				person and the report or reports such person has failed to file.
									375.Civil monetary
				penalties
									(a)In
				GeneralAny person who violates this Act, or chapter 95 or 96 of
				the Internal Revenue Code of 1986, shall be liable to the United States for a
				civil monetary penalty for each violation which does not exceed the greater of
				$5,000 or an amount equal to any contribution or expenditure involved in such
				violation. Such penalty shall be imposed by the Administration pursuant to
				section 373.
									(b)Knowing and
				Willful ViolationsAny person who commits a knowing and willful
				violation of this Act, or of chapter 95 or 96 of the Internal Revenue Code of
				1986, shall be liable to the United States for a civil monetary penalty for
				each violation which does not exceed the greater of $10,000 or an amount equal
				to 200 percent of any contribution or expenditure involved in such violation
				(or, in the case of a violation of section 320, which is not less than 300
				percent of the amount involved in the violation and is not more than the
				greater of $50,000 or 1,000 percent of the amount involved in the violation).
				Such penalty shall be imposed by the Administration pursuant to section
				373.
									(c)Determination of
				Civil Monetary PenaltyIn determining the amount of a civil
				monetary penalty under this section with respect to a violation described in
				this section, the Administration or an administrative law judge shall take into
				account the nature, circumstances, extent, and gravity of the violation and,
				with respect to the violator, any prior violation, the degree of culpability,
				and such other matters as justice may require.
									(d)Referral to
				Attorney General
										(1)In
				generalIf the Administration determines that a knowing and
				willful violation of this Act which is subject to section 379, or a knowing and
				willful violation of chapter 95 or 96 of the Internal Revenue Code of 1986, has
				occurred or is about to occur, the Administration may refer such apparent
				violation to the Attorney General without regard to any limitations set forth
				under section 373.
										(2)Reporting by the
				attorney generalWhenever the Administration refers an apparent
				violation to the Attorney General, the Attorney General shall report to the
				Administration any action taken by the Attorney General regarding the apparent
				violation. Each report shall be transmitted within 60 days after the date the
				Administration refers an apparent violation, and every 30 days thereafter until
				the final disposition of the apparent violation.
										376.Cease-and-desist
				orders
									(a)In
				GeneralIf the Administration finds, after notice and opportunity
				for hearing under section 373, that any person is violating, has violated, or
				is about to violate any provision of this Act, or chapter 95 or 96 of the
				Internal Revenue Code of 1986, or any rule or regulation thereunder, the
				Administration may publish any findings and enter an order requiring such
				person, or any other person that is, was, or would be a cause of the violation
				due to an act or omission the person knew or should have known would contribute
				to such violation, to cease and desist from committing or causing such
				violation and any future violation of the same provision, rule, or regulation.
				Such order may, in addition to requiring a person to cease and desist from
				committing or causing a violation, require such person to comply (or to take
				steps to effect compliance) with such provision, rule, or regulation, upon such
				terms and conditions and within such time as the Administration may specify in
				such order.
									(b)Temporary
				OrderWhenever the Administration determines that an alleged
				violation or threatened violation specified in the notice initiating a civil
				enforcement action under section 373, or the continuation thereof, is likely to
				result in violation of this Act, or of chapter 95 or 96 of the Internal Revenue
				Code of 1986, and substantial harm to the public interest, the Administration
				may apply to the Federal district court for the district in which the
				respondent resides or has its principal place of business, in which the alleged
				or threatened violation occurred or is about to occur, or for the District of
				Columbia, for a temporary restraining order or a preliminary injunction
				requiring the respondent to cease and desist from the violation or threatened
				violation and to take such action to prevent the violation or threatened
				violation. The Administration may apply for such order without regard to any
				limitation under section 373.
									377.CollectionIf any person fails to pay an assessment of
				a civil penalty—
									(1)after the order
				making the assessment has become a final order and such person has not timely
				filed a petition for judicial review of the order in accordance with section
				373(f)(3) or if the order of the Administration is upheld after judicial
				review; or
									(2)after a court in
				an action brought under section 373(c)(3) has entered a final judgment no
				longer subject to appeal in favor of the Administration, the Attorney General
				shall recover the amount assessed (plus interest at currently prevailing rates
				from the date of the expiration of the 30-day period referred to in section
				373(f)(3) or the date of such final judgment, as the case may be) in an action
				brought in any appropriate district court of the United States. In such an
				action, the validity, amount, and appropriateness of such penalty shall not be
				subject to review.
									378.Confidentiality
									(a)Prior to a
				Finding of Reasonable GroundsAny proceedings conducted by the
				Administration prior to a finding that there are reasonable grounds to believe
				a violation of the law has occurred or is about to occur, including any
				investigation pursuant to section 371 or pursuant to a complaint filed under
				section 372, shall be confidential and none of the Administration’s records
				concerning the complaint shall be made public, except that the person filing a
				complaint pursuant to section 372 is permitted to make such complaint
				public.
									(b)After a Finding
				of Reasonable GroundsExcept as provided in subsection (d), if
				the Administration makes a finding pursuant to section 371 or 372 that there
				are reasonable grounds to believe that a violation of law has occurred or is
				about to occur—
										(1)the finding of the
				Administration as well as any complaint filed under section 372, any notice of
				charges, and any answer or similar documents filed with the Administration
				shall be made public; and
										(2)all proceedings
				conducted before an administrative law judge under section 373, and all
				documents used during such proceedings, shall be made public.
										(c)After Dismissal
				of a Complaint or Conclusion of Proceedings Following a Finding of Reasonable
				GroundsSubject to subsection (d), following the Administration’s
				dismissal of a complaint filed under section 372 or the termination of
				proceedings following a finding of reasonable grounds under section 371 or 372,
				the Administration shall, not later than the date that is 30 days after such
				dismissal or termination, make public—
										(1)the complaint, any
				notice of charges, and any answer or similar documents filed with the
				Administration (unless such information has already been made public under
				subsection (b)(1));
										(2)any order setting
				forth the Administration’s final action on the complaint;
										(3)any findings made
				by the Administration in relation to the action; and
										(4)all documentary
				materials and testimony constituting the record on which the Administration
				relied in taking its actions.
										Subject
				to subsection (d), the affirmative disclosure requirement of this subsection is
				without prejudice to the right of any person to request and obtain records
				relating to an investigation under section 552 of title 5, United States
				Code.(d)Confidentiality
				of Records and Proceedings Otherwise Subject to Disclosure
										(1)In
				generalThe Administration shall issue regulations providing for
				the protection of information the disclosure of which under subsection (b) or
				(c) would impair any person’s constitutionally protected right of privacy,
				freedom of speech, or freedom of association. The Administration shall also
				issue regulations addressing the application of exemptions from disclosure
				contained in section 552 of title 5, United States Code, to records comprising
				the Administration’s investigative files. Such regulations shall consider the
				need to protect any person’s constitutionally protected rights to privacy,
				freedom of speech, and freedom of association, as well as the need to make
				information about the Administration’s activities and decisions widely
				accessible to the public.
										(2)Petition to
				maintain confidentiality
											(A)In
				generalAny person who would be adversely affected by any
				disclosure of information about the person made pursuant to subsection (b) or
				(c), or by the conduct in public of a hearing or other proceeding conducted
				pursuant to section 373, shall have the right to petition the Administration to
				maintain the confidentiality of such information or such proceeding on the
				ground that such information falls within the scope of any exemption from
				disclosure contained in section 552 of title 5, United States Code, or is
				prohibited from disclosure under the Administration’s regulations, the
				Constitution, or any other provision of law. Upon the receipt of such petition,
				the Administration shall make a prompt determination whether the information
				should be kept confidential, and shall withhold such information from
				disclosure pending this determination. The Administration shall notify the
				petitioner in writing of the determination.
											(B)RegulationsThe
				Administration shall prescribe regulations governing the consideration of
				petitions under this paragraph. Such regulations shall provide for public
				notice of the pendancy of any petition filed under subparagraph (A) and the
				right of any interested party to respond to or comment on such petition.
											(e)PenaltiesAny
				member or employee of the Administration, or any other person, who violates the
				provisions of this section shall be fined not more than $2,000. Any such
				member, employee, or other person who knowingly and willfully violates the
				provisions of this section shall be fined not more than $5,000.
									379.Criminal
				penalties
									(a)Knowing and
				Willful ViolationsAny person who knowingly and willfully commits
				a violation of any provision of this Act that involves the making, receiving,
				or reporting of any contribution, donation, or expenditure—
										(1)aggregating
				$25,000 or more during a calendar year shall be fined under title 18, United
				States Code, or imprisoned for not more than 5 years, or both; or
										(2)aggregating $2,000
				or more (but less than $25,000) during a calendar year shall be fined under
				such title, or imprisoned for not more than 1 year, or both.
										(b)Contributions or
				Expenditures by National Banks, Corporations, or Labor
				OrganizationsIn the case of a knowing and willful violation of
				section 316(b)(3), the penalties set forth in subsection (a) shall apply to
				each violation involving an amount aggregating $250 or more during a calendar
				year. Such a violation of section 316(b)(3) may incorporate a violation of
				section 317(a), 320, or 321.
									(c)Fraudulent
				Misrepresentation of Campaign AuthorityIn the case of a knowing
				and willful violation of section 322, the penalties set forth in subsection (a)
				shall apply without regard to whether the making, receiving, or reporting of a
				contribution or expenditure of $1,000 or more is involved.
									(d)Prohibition of
				Contributions in Name of AnotherAny person who knowingly and
				willfully commits a violation of section 320 involving an amount aggregating
				more than $10,000 during a calendar year shall be—
										(1)imprisoned for not
				more than 2 years if the amount is less than $25,000 and subject to
				imprisonment under subsection (a) if the amount is $25,000 or more;
										(2)fined not less
				than 300 percent of the amount involved in the violation and not more than the
				greater of—
											(A)$50,000; or
											(B)1,000 percent of
				the amount involved in the violation; or
											(3)both imprisoned as
				provided under paragraph (1) and fined as provided under paragraph (2).
										(e)Effect of
				Conciliation Agreements
										(1)Evidence of lack
				of knowledge and intentIn any criminal action brought for a
				violation of any provision of this Act or of chapter 95 or 96 of the Internal
				Revenue Code of 1986, any defendant may evidence their lack of knowledge or
				intent to commit the alleged violation by introducing as evidence a
				conciliation agreement entered into between the defendant and the
				Administration under section 373(c)(1) which specifically deals with the act or
				failure to act constituting such violation and which is still in effect.
										(2)Consideration by
				courtsIn any criminal action brought for a violation of any
				provision of this Act or of chapter 95 or 96 of the Internal Revenue Code of
				1986, the court before which such action is brought shall take into account, in
				weighing the seriousness of the violation and in considering the
				appropriateness of the penalty to be imposed if the defendant is found guilty,
				whether—
											(A)the specific act
				or failure to act which constitutes the violation for which the action was
				brought is the subject of a conciliation agreement entered into between the
				defendant and the Administration under section 373(c)(1);
											(B)the conciliation
				agreement is in effect; and
											(C)the defendant is,
				with respect to the violation involved, in compliance with the conciliation
				agreement.
											380.Period of
				limitationsNo person shall be
				prosecuted, tried, or punished for any violation of this Act, unless the
				indictment is found or the information is instituted within 5 years after the
				date of the violation.
								381.Authorization
				of appropriationsFor each
				fiscal year, there are authorized to be appropriated to the Administration such
				sums as may be necessary for the purpose of carrying out its functions under
				this Act and under chapters 95 and 96 of the Internal Revenue Code of
				1986.
								.
				102.Executive
			 schedule positions
				(a)Executive
			 Schedule Level III PositionSection 5314 of title 5, United
			 States Code, is amended by adding at the end the following:
					
						Chair, Federal
				Election
				Administration.
						.
				(b)Executive
			 Schedule Level IV PositionsSection 5315 of title 5, United
			 States Code, is amended by adding at the end the following:
					
						Members (other
				than the Chair), Federal Election Administration.
						Staff Director,
				Federal Election Administration.
						Inspector
				General, Federal Election
				Administration.
						.
				(c)Executive
			 Schedule Level V PositionSection 5316 of title 5, United States
			 Code, is amended by adding at the end the following:
					
						General
				Counsel, Federal Election
				Administration.
						.
				103.GAO examination
			 of enforcement of campaign finance laws by the Department of Justice
				(a)ExaminationThe
			 Comptroller General of the United States shall conduct a thorough examination
			 of the enforcement of the criminal provisions of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 431 et seq.) and chapters 95 and 96 of the Internal Revenue Code of
			 1986 by the Attorney General.
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to the Attorney General and Congress a report on the
			 examination conducted under subsection (a) together with recommendations on how
			 the Attorney General may improve the enforcement of the criminal provisions of
			 the Federal Election Campaign Act of
			 1971 (2 U.S.C. 431 et seq.) and chapters 95 and 96 of the Internal
			 Revenue Code of 1986, including recommendations on the resources that the
			 Attorney General would require to effectively enforce such criminal
			 provisions.
				104.GAO study and
			 report on appropriate funding levels
				(a)StudyThe
			 Comptroller General of the United States shall conduct an ongoing study on the
			 level of funding that constitutes an adequate level of resources for the
			 Federal Election Administration to competently execute the responsibilities
			 imposed on the Administration by this Act.
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act, and once every 2
			 years thereafter, the Comptroller General shall submit to the Director of the
			 Office of Management and Budget and Congress a report on the study conducted
			 under subsection (a) together with recommendations for such legislation and
			 administrative action as the Comptroller General determines to be
			 appropriate.
				105.Conforming
			 amendments
				(a)Independent
			 AgencySection 104 of title 5, United States Code, is
			 amended—
					(1)in
			 paragraph (1), by striking and after the semicolon;
					(2)in paragraph (2),
			 by striking the period and inserting ; and; and
					(3)by adding at the
			 end the following new paragraph:
						
							(3)the Federal
				Election
				Administration.
							.
					(b)Coverage Under
			 Inspector General ActSection 8G(a)(2) of the Inspector General
			 Act of 1978 (5 U.S.C. App.) is amended by striking Federal Election
			 Commission and inserting Federal Election
			 Administration.
				(c)Coverage of
			 Personnel Under Hatch ActSection 7323(b) of title 5, United
			 States Code, is amended—
					(1)in paragraph (1),
			 by striking Federal Election Commission and inserting
			 Federal Election Administration; and
					(2)in
			 paragraph (2)(B)(i)(I), by striking Federal Election Commission
			 and inserting Federal Election Administration.
					(d)Exclusion From
			 Senior Executive ServiceSection 3132(a)(1)(C) of title 5, United
			 States Code, is amended by striking Federal Election Commission
			 and inserting Federal Election Administration.
				(e)Subtitle
			 ATitle III of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 431 et seq.) is amended by inserting before section 301 the
			 following:
					
						AGeneral
				Provisions
						.
				IITRANSITION
			 PROVISIONS
			201.Transfer of
			 functions of Federal Election CommissionThere are transferred to the Federal
			 Election Administration established under section 351 of the
			 Federal Election Campaign Act of 1971
			 (as added by section 101) all functions that the Federal Election Commission
			 exercised before the date described in section 205(a).
			202.Transfer of
			 property, records, and personnel
				(a)Property and
			 RecordsThe contracts, liabilities, records, property, and other
			 assets and interests of, or made available in connection with, the offices and
			 functions of the Federal Election Commission which are transferred by this
			 title are transferred to the Federal Election Administration.
				(b)PersonnelThe
			 personnel employed in connection with the offices and functions of the Federal
			 Election Commission which are transferred by this title are transferred to the
			 Federal Election Administration.
				203.RepealsThe following provisions of the
			 Federal Election Campaign Act of 1971
			 are repealed:
				(1)Section 306 (2
			 U.S.C. 437c).
				(2)Section 307 (2
			 U.S.C. 437d).
				(3)Section 308 (2
			 U.S.C. 437f).
				(4)Section 309 (2
			 U.S.C. 437g).
				(5)Section 310 (2
			 U.S.C. 437h).
				(6)Section 311 (2
			 U.S.C. 438).
				(7)Section 314 (2
			 U.S.C. 439c).
				(8)Section 406 (2
			 U.S.C. 455).
				204.Conforming
			 amendments
				(a)Title III of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 431 et seq.) is amended—
					(1)in section 301, by
			 striking paragraph (10) and inserting the following:
						
							(10)The term Administration
				means the Federal Election
				Administration.
							;
					(2)by striking
			 Federal Election Commission and inserting
			 Administration each place it appears; and
					(3)by striking
			 Commission and inserting Administration each
			 place it appears.
					(b)Section 3502(1)(B)
			 of title 44, United States Code, is amended by striking Federal Election
			 Commission and inserting Federal Election
			 Administration.
				(c)Section
			 207(j)(7)(B)(i) of title 18, United States Code, is amended by striking
			 the Federal Election Commission by a former officer or employee of the
			 Federal Election Commission and inserting the Federal Election
			 Administration by a former officer or employee of the Federal Election
			 Commission or the Federal Election Administration.
				(d)Section 103 of the
			 Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—
					(1)in subsection (e),
			 by striking the Federal Election Commission and inserting
			 the Federal Election Administration; and
					(2)in subsection (k),
			 by striking the Federal Election Commission and inserting
			 the Federal Election Administration.
					(e)(1)Section 9002(3) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
						
							(3)The term
				Administration means the Federal Election Administration
				established under section 351 of the Federal
				Election Campaign Act of
				1971.
							.
					(2)Chapter 95 of the Internal Revenue
			 Code of 1986 is amended by striking Commission and inserting
			 Administration each place it appears.
					(f)(1)Section 9032(3) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
						
							(3)The term
				Administration means the Federal Election Administration
				established under section 351 of the Federal
				Election Campaign Act of
				1971.
							.
					(2)Chapter 96 of the Internal Revenue
			 Code of 1986 is amended by striking Commission and inserting
			 Administration each place it appears.
					(g)Section 3(c) of
			 the Voting Accessibility for the Elderly and Handicapped Act (42 U.S.C.
			 1973ee–1(c)) is amended—
					(1)in
			 paragraph (1)—
						(A)by striking
			 Federal Election Commission and inserting Federal
			 Election Administration; and
						(B)by striking
			 Commission and inserting Administration;
			 and
						(2)in paragraph (2),
			 by striking Federal Election Commission and inserting
			 Federal Election Administration.
					205.Effective
			 date
				(a)In
			 GeneralThis title and the amendments made by this title shall
			 take effect on the date that is 6 months after the date of enactment of this
			 Act.
				(b)Termination of
			 the Federal Election CommissionNotwithstanding any other
			 provision of, or amendment made by, this Act, the members of the Federal
			 Election Commission shall be removed from office on the date described in
			 subsection (a).
				
